EXHIBIT 10.30

OCEANFIRST FINANCIAL CORP.

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of April 23, 2014 (the “Effective Date”), by and between OceanFirst Financial
Corp. (the “Holding Company”), a corporation organized under the laws of
Delaware, with its principal administrative office at 975 Hooper Avenue, Toms
River, New Jersey 08753, and Christopher D. Maher (“Executive”). The term “Bank”
refers to OceanFirst Bank, the wholly-owned subsidiary of the Holding Company or
any successor thereto.

WHEREAS, Executive and the Holding Company previously entered into that certain
Employment Agreement dated February 22, 2013 (the “Original Agreement”); and

WHEREAS, Executive and the Holding Company wish to amend certain terms of the
Original Agreement and restate the Original Agreement in its entirety, and the
Holding Company wishes to assure itself of the services of Executive on the
terms set forth herein and Executive is willing to serve the Holding Company
upon such terms.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

The Holding Company shall employ Executive, and Executive agrees to serve, until
December 31, 2014 as President and Chief Operating Officer of the Holding
Company, and, for the remainder of his employment hereunder, as President and
Chief Executive Officer of the Holding Company. Executive shall render
administrative and management services to the Holding Company such as are
customarily performed by persons situated in similar executive capacities to
such positions. During said period, Executive also agrees to serve, if elected,
as director of the Holding Company and an officer and director of any direct or
indirect subsidiary of the Holding Company.

 

2. TERMS AND DUTIES.

(a) The term of Executive’s employment under this Agreement shall commence as of
the Effective Date and shall continue through June 30, 2017. Effective as of
July 1, 2015, and continuing each July 1 thereafter, the term of this Agreement
shall be automatically extended by one year such that the remaining term on such
date of extension is three (3) years, unless the disinterested members of the
board of directors of the Holding Company (the “Board”) elects not to extend the
term of this Agreement by giving written notice to Executive prior to such
automatic extension. The Board shall review the Agreement and Executive’s
performance annually for purposes of determining whether to give Executive such
notice and the rationale and results thereof shall be included in the minutes of
the Board’s meeting. The Board shall give notice to Executive as soon as
possible after such review.



--------------------------------------------------------------------------------

(b) During the period of Executive’s employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Holding Company and its direct or indirect
subsidiaries (“Subsidiaries”) and participation in community and civic
organizations; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or organizations, which, in such Board’s judgment,
will not present any conflict of interest with the Holding Company or its
Subsidiaries, or materially affect the performance of Executive’s duties
pursuant to this Agreement.

(c) Notwithstanding anything herein to the contrary, Executive’s employment with
the Holding Company may be terminated by the Holding Company or Executive during
the term of this Agreement, subject to the terms and conditions of this
Agreement. Moreover, in the event Executive is terminated or suspended from his
position with the Bank, Executive shall not perform, in any respect, directly or
indirectly, during the pendency of his temporary or permanent suspension or
termination from the Bank, duties and responsibilities formerly performed at the
Bank as part of his duties and responsibilities to the Holding Company.

 

3. COMPENSATION AND REIMBURSEMENT.

(a) Executive shall be entitled to a salary from the Holding Company or its
Subsidiaries of $375,000 per year (“Base Salary”) until July 1, 2014 when Base
Salary shall increase to an annual rate of $425,000, which rate shall remain in
effect until January 1, 2015 when it shall increase to $550,000 per year. Base
Salary shall include any amounts of compensation deferred by Executive under any
qualified or unqualified plan maintained by the Holding Company and its
Subsidiaries. Such Base Salary shall be payable in accordance with the payroll
practices of the Holding Company and its Subsidiaries applicable to all
employees. The Holding Company’s Compensation Committee or the Board may
increase Executive’s Base Salary and any increased Base Salary shall become the
“Base Salary” for purposes of this Agreement. In addition to the Base Salary
provided in this Section 3(a), the Holding Company shall also provide Executive,
at no premium cost to Executive, with all such other benefits as provided
uniformly to permanent full-time employees of the Holding Company and its
Subsidiaries.

(b) Executive shall be entitled to participate in any employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Holding Company and its
Subsidiaries will not, without Executive’s prior written consent, make any
changes in such plans, arrangements or perquisites which would materially
adversely affect Executive’s rights or benefits thereunder, except to the extent
that such changes are made applicable to all Holding Company and Bank employees
eligible to participate in such plans, arrangements and perquisites on a
non-discriminatory basis. Without limiting the generality of the foregoing
provisions of this Subsection (b), Executive shall be entitled to participate in
or receive benefits under any employee benefit plans including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans,

 

2



--------------------------------------------------------------------------------

health-and-accident plans, medical coverage or any other employee benefit plan
or arrangement made available by the Holding Company and its Subsidiaries in the
future to its senior executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Executive shall be entitled to incentive compensation
and bonuses as provided in any plan of the Holding Company and its Subsidiaries
in which Executive is eligible to participate. Nothing paid to Executive under
any such plan or arrangement will be deemed to be in lieu of other compensation
to which Executive is entitled under this Agreement.

(c) During the term of this Agreement, the Holding Company will purchase or
lease for Executive a mutually agreed upon automobile for Executive’s business
and ancillary personal use subject to the Holding Company’s vehicle policy. The
Holding Company shall cover all repairs and operating expenses of such vehicle,
including the cost of liability, comprehensive and collision insurance in such
amounts as the Holding Company deems appropriate. Executive acknowledges that he
may recognize taxable income in connection with this use of such vehicle and
that these amounts will be reflected on Executive’s W-2 as required by law.

(d) Executive shall be eligible to participate in the Holding Company’s annual
incentive program under the OceanFirst Financial Corp. 2011 Cash Incentive
Compensation Plan with targets tied to varying performance levels of the Holding
Company, the Bank and Executive, all as determined by the Compensation
Committee. Executive shall have a bonus target of $250,000 for 2014
(notwithstanding any lower amount set forth in the Award Agreement previously
executed by the Holding Company and Executive) and $350,000 for 2015, for each
such year with a threshold bonus of 50% of the target bonus and a maximum bonus
equal to 150% of the target bonus.

(e) By March 31, 2015, Executive shall be granted awards of nonqualified stock
options and/or shares of restricted stock under the OceanFirst Financial Corp.
2011 Stock Incentive Plan with an aggregate compensation expense of no less than
$350,000. Any such awards shall be subject to the terms and conditions of the
OceanFirst Financial Corp. 2011 Stock Incentive Plan and such other terms and
conditions as may be set forth in the applicable Award Agreements as determined
by the Compensation Committee. Such restricted shares and/or options described
shall vest in five equal annual installments with the first installment vesting
no later than the first anniversary of the award date.

(f) In addition to the Base Salary provided for by paragraph (a) of this
Section 3 and other compensation provided for by this Section 3, the Holding
Company shall pay or reimburse Executive for all reasonable travel and other
reasonable expenses incurred in the performance of Executive’s obligations under
this Agreement and may provide such additional compensation in such form and
such amounts as the Board may from time to time determine. Recognizing that
membership in a country club is integral to Executive’s duties and
responsibilities hereunder, the Holding Company shall pay, or reimburse
Executive, for Executive’s golf/country club annual dues and/or membership fees.

(g) The Holding Company (or any Subsidiary making payments required hereunder)
may directly or indirectly withhold from any payments made under this Agreement
all Federal, state, city or other taxes and all other deductions as shall be
required pursuant to any law or governmental regulation or ruling or pursuant to
any contributory benefit plan maintained by or on behalf of the Holding Company
or a Subsidiary.

 

3



--------------------------------------------------------------------------------

(h) Notwithstanding any other provisions of this Agreement, in addition to any
clawback or forfeiture provisions required by law and applicable to the Holding
Company or any of its Subsidiaries, the compensation provided under this
Agreement or under any incentive compensation plan in which Executive
participates shall be subject to the terms of: (i) the Holding Company’s
recoupment policy as in effect on the Effective Date or any other policy adopted
thereafter by the Board of Directors of the Holding Company or the Compensation
Committee thereof in order to comply with any applicable law, regulation, order,
stock exchange listing requirement, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
thereunder (or any policy of the Holding Company adopted pursuant to any such
law, government regulation, order or stock exchange listing requirement); and
(ii) any clawback or forfeiture provisions in the Holding Company’s incentive
compensation plans in which Executive participates or the award agreements with
respect to Executive’s awards thereunder.

 

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination by the
Holding Company of Executive’s full-time employment hereunder for any reason
other than termination governed by Section 5(a) hereof, or for Cause, as defined
in Section 7 hereof; or (ii) Executive’s resignation from the Holding Company’s
employ for “Good Reason,” which shall mean without Executive’s consent (A) a
material reduction of Executive’s authority, duties or responsibilities with
respect to the Holding Company or its Subsidiaries, including the failure to
elect or reelect or to appoint or reappoint Executive as President and Chief
Operating Officer or, after December 31, 2014, President and Chief Executive
Officer (rather than President and Chief Operating Officer); (B) a material
reduction of Executive’s salary; or (C) a material change in the geographic
location at which Executive must perform his services to the Holding Company; or
(D) a material breach of this Agreement. Upon the occurrence of any event
described in clauses (A) through (D) above constituting “Good Reason,” Executive
shall have the right to elect to terminate his employment by resignation within
six months after initial existence of the event giving rise to said right to
resign; provided that within 30 days after the initial existence of the basis
for resignation Executive has provided the Holding Company written notice of the
circumstances providing the basis for resigning on account of “Good Reason” and
the Holding Company has failed to remedy such circumstances within 30 days after
receiving such notice. A resignation by Executive without complying with the
notice and opportunity to remedy provisions in this Agreement shall not
constitute a resignation for “Good Reason” for any purpose of this Agreement.

(b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 8, the Holding Company shall be obligated to pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, an amount equal to the greater
of: (i) the amount of the remaining payments that Executive would have earned if
he had continued his employment with the Holding Company during the

 

4



--------------------------------------------------------------------------------

remaining term of this Agreement at Executive’s Base Salary at the Date of
Termination (or, if the Event of Termination is attributable to a reduction in
Executive’s Base Salary, then the Base Salary in effect before such reduction);
or (ii) Executive’s annual Base Salary at the Date of Termination. Such payment
shall be made in a lump sum within five business days of the Date of
Termination, subject to delayed payment pursuant to Section 22 hereof, if
applicable. Such payment shall not be reduced in the event Executive obtains
other employment following termination of employment.

(c) Upon the occurrence of an Event of Termination, the Holding Company will
cause to be continued life, medical, dental and disability coverage
substantially equivalent to the coverage maintained by the Holding Company or
its Subsidiaries for Executive prior to his termination at no premium cost to
Executive. Such coverage shall cease upon the later of (i) the expiration of the
remaining term of this Agreement or (ii) the end of the month of the first
anniversary of Executive’s Date of Termination. If the provision of any of the
benefits covered by this Section 4(c) would trigger the 20% excise tax and
interest penalties under Section 409A of the Code, then the benefit(s) that
would trigger such tax and interest penalties shall not be provided
(collectively the “Excluded Benefits”), and in lieu of the Excluded Benefits the
Holding Company will pay to Executive, in a lump sum within thirty business days
following termination of employment or thirty business days after such
determination, should it occur after termination of employment, a cash amount
equal to the cost to the Holding Company of providing the Excluded Benefits.
Such lump sum payment will be subject to delayed payment pursuant to Section 22
hereof, if applicable.

 

5. CHANGE IN CONTROL.

(a) For purposes of this Agreement, a “Change in Control” of the Holding Company
or the Bank shall mean an event of a nature that; (i) would be required to be
reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Holding Company within the meaning of the Home
Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act, or the
Rules and Regulations promulgated by the Office of the Comptroller of the
Currency or its predecessor agency (collectively, the “OCC”), as in effect on
the date hereof (provided, that in applying the definition of change in control
as set forth under the rules and regulations of the OCC, the Board shall
substitute its judgment for that of the OCC); or (iii) without limitation such a
Change in Control shall be deemed to have occurred at such time as (A) any
“person” (as the term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of voting securities of the Bank or the
Holding Company representing 20% or more of the Bank’s or the Holding Company’s
outstanding voting securities or right to acquire such securities except for any
voting securities of the Bank purchased by the Holding Company and any voting
securities purchased by any employee benefit plan of the Holding Company or its
Subsidiaries; or (B) individuals who constitute the Board on the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Holding Company’s stockholders was approved by a Nominating Committee solely
composed of members which are

 

5



--------------------------------------------------------------------------------

Incumbent Board members, shall be, for purposes of this clause (B), considered
as though he were a member of the Incumbent Board; or (C) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs or is
effectuated in which the Bank or Holding Company is not the resulting entity;
provided, however, that such an event listed above will be deemed to have
occurred or to have been effectuated upon the receipt of all required federal
regulatory approvals not including the lapse of any statutory waiting periods;
or (D) a proxy statement has been distributed soliciting proxies from
stockholders of the Holding Company, by someone other than the current
management of the Holding Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Holding Company or Bank with one
or more corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Bank or the
Holding Company shall be distributed; or (E) a tender offer is made for 20% or
more of the voting securities of the Bank or Holding Company then outstanding.

(b) If a Change in Control has occurred pursuant to Section 5(a) or the Board
has determined that a Change in Control has occurred, Executive shall be
entitled to the benefits provided in paragraphs (c) and, (d), of this Section 5
upon his subsequent termination of employment at any time during the term of
this Agreement due to (i) Executive’s dismissal unless such termination is
because of his death or Termination for Cause, or (ii) Executive’s resignation
for “Good Reason” as defined in Section 4(a).

(c) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the
Holding Company shall pay Executive, or in the event of his subsequent death,
his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a sum equal to the greater of:
(i) the payments due for the remaining term of the Agreement; or (ii) three
(3) times Executive’s average annual compensation for the five (5) taxable years
preceding the taxable year in which the Date of Termination occurs or such
lesser number of years in the event that Executive shall have been employed by
the Holding Company for less than five (5) years. Such annual compensation shall
include Base Salary, commissions; bonuses, contributions on behalf of Executive
to any pension and profit sharing plan, severance payments, directors or
committee fees and fringe benefits paid or to be paid to Executive during such
years. Such payment shall be made in a lump sum within five business days of the
date Executive becomes entitled to benefits pursuant to Section 5(b), subject to
delayed payment pursuant to Section 22 hereof if applicable. Any such payment
may also be delayed where the Bank reasonably anticipates that the making of the
payment will violate Federal securities laws or other applicable law; provided
that the payment is made at the earliest date at which the Bank reasonably
anticipates that the making of the payment will not cause such violation. Such
payments shall not be reduced in the event Executive obtains other employment
following termination of employment.

(d) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the
Holding Company will cause to be continued life, medical, dental and disability
coverage substantially equivalent to the coverage maintained by the Bank for
Executive at no premium cost to Executive prior to his severance. Such coverage
and payments shall cease upon the expiration of thirty-six (36) months following
the Change in Control. If the provision of any of the benefits covered by this
Section 5(d) would trigger the 20% excise tax and interest penalties under

 

6



--------------------------------------------------------------------------------

Section 409A of the Code, then the benefit(s) that would trigger such tax and
interest penalties shall not be provided (collectively the “Excluded Benefits”),
and in lieu of the Excluded Benefits the Holding Company will pay to Executive,
in a lump sum within thirty business days following termination of employment or
thirty business days after such determination, should it occur after termination
of employment, a cash amount equal to the cost to the Holding Company of
providing the Excluded Benefits. Such cash payment will be subject to delayed
payment pursuant to Section 22 hereof, if applicable.

 

6. CHANGE OF CONTROL RELATED PROVISIONS.

Notwithstanding the provisions of Section 5, in the event that:

(a) the aggregate payments or benefits to be made or afforded to Executive,
which are deemed to be parachute payments as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) or any successor thereof,
(the “Termination Benefits”) would be deemed to include an “excess parachute
payment” under Section 280G of the Code; and

(b) if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s “base amount,” as determined in accordance with said
Section 280G and the Non-Triggering Amount less the product of the marginal rate
of any applicable state and federal income tax and the Non Triggering Amount
would be greater than the aggregate value of the Termination Benefits (without
such reduction) minus (i) the amount of tax required to be paid by Executive
thereon by Section 4999 of the Code and further minus (ii) the product of the
Termination Benefits and the marginal rate of any applicable state and federal
income tax,

then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
allocation of the reduction required hereby among the Termination Benefits shall
be determined by the Holding Company.

 

7. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of a material
loss to the Holding Company or one of its Subsidiaries caused by Executive’s
intentional failure to perform stated duties, personal dishonesty, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses), final cease and desist order or material breach of any provision of
this Agreement. For purposes of this Section, no act, or the failure to act, on
Executive’s part shall be “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Holding Company or its Subsidiaries. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a Notice of Termination
which shall include a copy of a resolution duly adopted by the affirmative vote
of not less than three-fourths of the members of the Board at a meeting of the
Board called and held for that purpose (after reasonable notice to Executive and
an opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the particulars thereof
in detail. Executive shall not have the right to receive compensation or other
benefits for

 

7



--------------------------------------------------------------------------------

any period after Termination for Cause. During the period beginning on the date
of the Notice of Termination for Cause pursuant to Section 8 hereof through the
Date of Termination, stock options and related limited rights granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested awards granted to Executive under any stock benefit plan of the Holding
Company or its Subsidiaries vest. At the Date of Termination, such stock options
and related limited rights and such unvested awards shall become null and void
and shall not be exercisable by or delivered to Executive at any time subsequent
to such Date of Termination for Cause.

 

8. NOTICE.

(a) Any purported termination by the Holding Company or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s. employment under the provision
so indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by Executive in which case the Date
of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Holding Company will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, Base Salary) and
continue him as a participant in all compensation, benefit and insurance plans
in which he was participating when the notice of dispute was given, until the
dispute is finally resolved in accordance with this Agreement. Amounts paid
under this Section are in addition to all other amounts due under this Agreement
and shall not be offset against or reduce any other amounts due under this
Agreement.

 

9. POST-TERMINATION OBLIGATIONS.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Holding Company. Executive shall, upon reasonable notice,
furnish such information and assistance to the Holding Company as may reasonably
be required by the Holding Company in connection with any litigation in which it
or any of its subsidiaries or affiliates is, or may become, a party.

 

8



--------------------------------------------------------------------------------

10. NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION.

(a) Upon any termination of Executive’s employment hereunder pursuant to
Section 4 hereof, Executive agrees not to compete with the Holding Company or
its Subsidiaries for a period of one (1) year following such termination in any
city, town or county in which Executive’s normal business office is located and
the Holding Company or any of its Subsidiaries has an office or has filed an
application for regulatory approval to establish an office, determined as of the
effective date of such termination, except as agreed to pursuant to a resolution
duly adopted by the Board. Executive agrees that during such period and within
said cities, towns and counties, Executive shall not work for or advise, consult
or otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Holding Company or its Subsidiaries. The parties hereto, recognizing that
irreparable injury will result to the Holding Company or its Subsidiaries, its
business and property in the event of Executive’s breach of this Subsection
10(a) agree that in the event of any such breach by Executive, the Holding
Company or its Subsidiaries will be entitled, in addition to any other remedies
and damages available, to an injunction to restrain the violation hereof by
Executive, Executive’s partners, agents, servants, employees and all persons
acting for or under the direction of Executive. Executive represents and admits
that in the event of the termination of his employment pursuant to Section 7
hereof, Executive’s experience and capabilities are such that Executive can
obtain employment in a business engaged in other lines and/or of a different
nature than the Holding Company or its Subsidiaries, and that the enforcement of
a remedy by way of injunction will not prevent Executive from earning a
livelihood. Nothing herein will be construed as prohibiting the Holding Company
or its Subsidiaries from pursuing any other remedies available to the Holding
Company or its Subsidiaries for such breach or threatened breach, including the
recovery of damages from Executive.

(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Holding Company and its
Subsidiaries as it may exist from time to time, is a valuable, special and
unique asset of the business of the Holding Company and its Subsidiaries.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Holding Company and its Subsidiaries thereof to any person, firm, corporation,
or other entity for any reason or purpose whatsoever unless expressly authorized
by the Board of Directors or required by law. Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and- activities of the Holding Company. In the event of a
breach or threatened breach by Executive of the provisions of this Section, the
Holding Company will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Holding Company or its Subsidiaries or
from rendering any services to any person, firm, corporation, other entity to
whom such knowledge, in whole or in part, has been disclosed or is threatened to
be disclosed. Nothing herein will be construed as prohibiting the Holding
Company from pursuing any other remedies available to the Holding Company for
such breach or threatened breach, including the recovery of damages from
Executive.

 

9



--------------------------------------------------------------------------------

(c) During the term of this Agreement and for a period of twelve (12) months
from and after the date that Executive is (for any reason) no longer employed by
the Holding Company or for a period of twelve (12) months from the date of entry
by a court of competent jurisdiction of a final judgment enforcing this covenant
in the event of a breach by Executive, whichever is longer, Executive covenants
and agrees that he will not, directly or indirectly, either as a principal,
agent, employee, employer, stockholder, co-partner or in any other individual or
representative capacity whatsoever: (i) solicit, or assist any other person or
business entity in soliciting, any depositors, borrowers or other customers of
the Holding Company or its Subsidiaries to make deposits in or to become
customers of any other financial institution offering banking and financial
products and services substantially similar to those offered by the Holding
Company or its Subsidiaries on any date on which the conduct at issue occurs; or
(ii) induce any individuals to terminate their employment with the Holding
Company or any of its Subsidiaries if those individuals provide, or have
provided during all or part of the covenant period described in this Section 10,
accounting, credit, lending, information technology, account management or
personal banking services for the Holding Company or any of its Subsidiaries or
any other types of services that give those individuals significant contact with
or knowledge of the customer base of the Holding Company or any of its
Subsidiaries.

 

11. SOURCE OF PAYMENTS.

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Holding Company subject to Section 11(b).

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Amended and Restated Employment Agreement dated April 23,
2014 between Executive and the Bank (the “Bank Agreement”), such compensation
payments and benefits paid by the Bank will be subtracted from any amount due
simultaneously to Executive under similar provisions of this Agreement. Payments
pursuant to this Agreement and the Bank Agreement shall be allocated in
proportion to the level of activity and the time expended on such activities by
Executive as determined by the Holding Company and the Bank on a quarterly
basis.

 

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Holding Company or any
predecessor of the Holding Company and Executive, including the Original
Agreement, except that this Agreement shall not affect or operate to reduce any
benefit or compensation inuring to Executive of a kind elsewhere provided,
including without limitation the Supplemental Executive Retirement Account
Agreement, dated June 18, 2013, by and among Executive, the Holding Company and
the Bank. No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits provided under any other
agreement or plan with the Holding Company or the Bank than those available to
him without reference to this Agreement.

 

10



--------------------------------------------------------------------------------

13. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Holding Company and their respective successors and assigns.

 

14. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

15. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect, and it is the intention and desire of the
parties that the court treat any provisions of this Agreement which are not
fully enforceable as having been modified to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent.

 

16. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17. GOVERNING LAW.

This Agreement shall be governed by the laws of the State of Delaware, unless
otherwise specified herein.

 

18. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a

 

11



--------------------------------------------------------------------------------

location selected by Executive within fifty (50) miles from the location of the
Bank, in accordance with the rules of the American Arbitration Association then
in effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

 

19. PAYMENT OF COSTS AND LEGAL FEES.

All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Holding Company, if Executive is successful pursuant
to a legal judgment, arbitration or settlement.

 

20. INDEMNIFICATION.

The Holding Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
Delaware law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Holding
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.

 

21. SUCCESSOR TO THE HOLDING COMPANY.

The Holding Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Holding Company,
expressly and unconditionally to assume and agree to perform the Holding
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Holding Company would be required to perform if no such
succession or assignment had taken place.

 

22. APPLICATION OF SECTION 409A OF THE CODE.

(a) To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code, so as to prevent inclusion in gross
income of any amounts payable or benefits provided hereunder in a taxable year
that is prior to the taxable year or years in which such amounts or benefits
would otherwise actually be distributed, provided or otherwise made available to
Executive. This Agreement shall be construed, administered, and governed in a
manner consistent with this intent and the following provisions of this Section
shall control over any contrary provisions of this Agreement.

 

12



--------------------------------------------------------------------------------

(b) In the event Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and delayed payment of any amount or
commencement of any benefit under this Agreement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, then (i) amounts
payable in connection with Executive’s termination of employment will be delayed
and paid, with interest at the short term applicable federal rate as in effect
as of the termination date, in a single lump sum six months thereafter (or if
earlier, the date of Executive’s death) and (ii) with respect to medical and
welfare benefits, Executive shall be entitled to bear the cost of such benefits
for six months following such termination date, after which time the Holding
Company shall continue to provide such benefits for the period they would
otherwise have been provided, commencing from the six month anniversary of
Executive’s termination date.

(c) Payments and benefits hereunder upon Executive’s termination or severance of
employment with the Holding Company that constitute deferred compensation under
Code Section 409A payable shall be paid or provided only at the time of a
termination of Executive’s employment which constitutes a “separation from
service” within the meaning of Code Section 409A (subject to a possible
six-month delay pursuant to Subsection (b) above).

(d) For purposes of Code Section 409A, the right to a series of payments under
this Agreement shall be treated as a right to a series of separate payments so
that each payment hereunder is designated as a separate payment for purposes of
Code Section 409A.

(e) All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Sections 3, 19 and 20, shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

(f) References in this Agreement to Code Section 409A include both that section
of the Code itself and any guidance promulgated thereunder.

 

13



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Agreement to be
executed and its seal to be affixed hereunto by its duly authorized officer and
its directors, and Executive has signed this Agreement, on the 23rd day of
April, 2014.

 

ATTEST:     OCEANFIRST FINANCIAL CORP.

/s/ Steven J. Tsimbinos

    By:  

/s/ John R. Garbarino

Secretary     For Entire Board of Directors [SEAL]     WITNESS:    

/s/ Steven J. Tsimbinos

   

/s/ Christopher D. Maher

    Executive

 

14